Judgment reversed and new trial granted, but not to be had until the real parties i;i interest, to wit, the devisees and legatees or the heirs at law and next of kin of the decedent, as the case may be, are before the court so that they may be concluded by any judgment that may be pronounced, with costs payable out of the estate. We are also of opinion that the evidence does not sustain the findings of fact, and, therefore, reverse the second, third, fourth and sixth findings, and also the sixth and twelfth findings made at the request of the defendant. Jenks, P. J., Mills, Blaekmar, Kelly and Jaycox, JJ., concur.